Title: From George Washington to John Neilson, 10 January 1781
From: Washington, George
To: Neilson, John


                        
                            Sir
                            Head Quarters New Windsor Janry 10th 1781
                        
                        I am informed by Miss Dagworthy that the Ladies of the Committee have delivered three hundred and eighty pr
                            of Stockings to Your care, to be disposed of by My Order.
                        You will be pleased to have them forwarded to the Troops of the State of New Jersey, to be issued to them as
                            a Donation from the Ladies of that State under the direction of the Commanding Officer of the Line.I am Sir Your Most
                            Obed. Servt
                        
                            Go: Washington
                        
                    